Citation Nr: 0810826	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-25 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for a fragment wound of the right flank with 
laceration of the liver.

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for a gunshot wound (GSW) of the right chest with a 
retained foreign body (RFB).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to June 
1970. 

These matters come before the Board of Veterans' Appeals 
(Board) on merged appeal from a March 2004 RO decision, which 
denied a claim for an evaluation in excess of 20 percent 
disabling for a GSW of the right chest with RFB, and a 
November 2005 RO decision, which denied a claim for an 
evaluation in excess of 10 percent disabling for a fragment 
wound of the right flank.

The Board notes that the veteran submitted a timely VA Form 9 
Appeal in August 2005 in regards to the issue of entitlement 
to service connection for a burn scar of the left hand.  This 
claim for service connection was granted in a January 2006 RO 
decision.  This decision is a complete grants of benefits 
with respect to this issue.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  Therefore, this issue is not 
currently before the Board. 

The issue of entitlement to an evaluation in excess of 20 
percent disabling for a GSW of the right chest with a RFB is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's fragment wound of the right flank with 
laceration of the liver is productive of subjective 
complaints of abdominal discomfort, and a painful and tender 
scar.  Objective studies reveal:  normal liver function; and 
a flat, superficial, and non-adherent scar.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent 
disabling for a fragment wound o the right flank with 
laceration of the liver have not been met.  See 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321, 4.73, Diagnostic Code 5319 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

VCAA letters dated in December 2003 and June 2005 fully 
satisfied the duty to notify provisions elements 2, 3, and 
4.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187; Pelegrini II.  In 
order to satisfy the first Pelegrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37, (2008).  For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."). 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In December 2003 and June 2005, the RO sent the veteran VCAA 
letters, which requested that the veteran provide evidence 
describing how his disability had worsened.  In addition, the 
veteran was questioned about his employment and daily life 
during the course of the September 2005 VA examination 
performed in association with this claim.  The veteran 
provided statements at this examinations in which he details 
the impact of his disability on his daily life.  The Board 
finds that the notice given, the questions directly asked, 
and the responses provided by the veteran show that he knew 
that the evidence needed to show that his disability had 
worsened and what impact that had on his employment and daily 
life.  As the Board finds the veteran had actual knowledge of 
the requirement, any failure to provide him with adequate 
notice is not prejudicial.  See Sanders, supra.  The Board 
finds that the first criterion is satisfied.  See Vazquez-
Flores.  

As to the second element, the Board notes that the veteran is 
service-connected for a fragment wound of the right flank 
with laceration of the liver.  As will be discussed below, 
the veteran's service-connected disability is rated under 
Diagnostic Code 5319, 38 C.F.R. 4.73.  Entitlement to higher 
a disability rating would be satisfied by evidence 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effects that worsening has on the 
claimant's employment and daily life.  See id.  The Board 
finds that no more specific notice is required of VA and that 
any error in not providing the rating criteria is harmless.  
See Vazquez-Flores.   While notification of the specific 
rating criteria was not specifically provided in the 
preadjudicative notice letters, no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

As to the third element, the Board notes that the veteran was 
not provided a notice letter that a disability rating would 
be determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores.  The 
Board notes that the ratings schedule is the sole mechanism 
by which a veteran can be rated, here.  See 38 C.F.R. Part 4 
(2007).  Neither the Board nor the RO may disregard the 
schedule or assign ratings apart from those authorized by the 
Secretary and both must apply the relevant provisions.  Id.  
As such, notice to the veteran that the rating schedule will 
be applied to the symptomatology of his disability has no 
impact on the fundamental fairness of the adjudication 
because it refers to legal duties falling upon VA, not upon 
the veteran, and cannot be changed.  The Board finds that the 
error in the third element of Vazquez-Flores notice is not 
prejudicial.  See Sanders, supra.   

As to the fourth element, the December 2003 and June 2005 
letters did provide notice of the types of evidence, both lay 
and medical, including employment records, that could be 
submitted in support of his claim.  The Board finds that the 
fourth element of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service and VA medical 
records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  The Board notes 
that a July 1970 search for the veteran's service medical 
records failed to locate any medical records.  However, this 
request was referred to the Records Reconstruction Section 
and all available records were located.  In addition, as the 
veteran is claiming entitlement to an increased rating, and 
not entitlement to service connection, the Board finds that 
all relevant records have been associated with the claims 
file.    

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with a VA examination for his 
liver in September 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disability since 
he was last examined.  See 38 C.F.R. § 3.327(a) (2007).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
This VA examination report is thorough and consistent with 
contemporaneous VA treatment records.  The examination in 
this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.    The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

The veteran has been assigned an evaluation of 10 percent for 
his service-connected fragment wound of the right flank with 
laceration of the liver, effective June 12, 1970, under 
Diagnostic Code 5319.  The veteran seeks a higher rating.

Diagnostic Code 5319 addresses Muscle Group XIX. Function: 
Support and compression of abdominal wall and lower thorax; 
flexion and lateral motions of spine; synergists in strong 
downward movements of arm (1).  Muscles of the abdominal 
wall: (1) Rectus abdominis; (2) external oblique; (3) 
internal oblique; (4) transversalis; (5) quadratus lumborum.  
Under this code, a 50 percent evaluation is warranted for a 
severe muscle injury.  A 30 percent rating is assigned for a 
moderately severe muscle injury.  A 10 percent rating is 
assigned for a moderate muscle injury.

Therefore, in order for the veteran to receive a higher 
rating, his disability must meet the requirements of at least 
a 30 percent rating.  A moderately severe disability of the 
muscles is characterized by evidence of a through and through 
or deep penetrating wound by a high velocity missile of small 
size or a large missile of low velocity, with debridement or 
with prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound should 
be considered.  Records in the file of consistent complaints 
of cardinal symptoms of muscle wounds should also be noted.  
Evidence of unemployability due to an inability to keep up 
with work requirements may be considered.  Objective findings 
should include entrance and (if present) exit scars so 
situated as to indicate the track of a missile through one or 
more muscle groups.  Indications on palpation of loss of deep 
fascia, loss of muscle substance, or loss of normal firm 
resistance of muscles compared with the sound side may be 
considered.  Tests of strength and endurance of the muscle 
groups involved may also give evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(d)(3) (2007).

The veteran's service medical records reflect that he 
sustained a gunshot wound to the right flank on November 8, 
1967.  Upon immediate examination at the Naval Air Support 
Hospital in Da Nang, he was found to have a right hemothorax.  
This was treated with tube thoracostomy.  He underwent an 
exploratory laparotomy and was found to have a through and 
through laceration of the right lobe of the liver.  The 
veteran was transferred to the 106th General Hospital in 
Japan on November 18, 1967, for further convalescence and 
follow-up.  Upon discharge, the veteran was noted as being 
asymptomatic, with all wounds healed.  During a period of 
hospitalization from December 15, 1967, to January 11, 1968, 
the veteran was reported as being in no acute distress and 
without complaints.  There was no evidence of debridement, 
prolonged infection, sloughing of soft parts, or 
intermuscular cicatrisation of the fragment wound of the 
right flank.  Repeat chest x-rays and laboratory studies were 
within normal limits and the veteran was discharged as fit 
for duty.

In September 2005, the veteran underwent a VA examination.  
The veteran was noted as having normal liver functions.  He 
reported no weight loss and stated that his appetite was 
okay.  It was noted that the veteran has a 5 centimeter by 3 
centimeter scar from the entrance wound on his right flank.  
The examiner described this scar as flat, superficial, and 
non-adherent to underlying structures.  The veteran has 
complaints of intermittent back pain, with mild narrowing of 
disc spaces T12 and L1 and L4, L5 and S1, which does not 
limit him from doing any activities.  The range of motion of 
his back was reported as normal.

Despite the veteran's assertions that his disability is more 
severe than his current evaluation reflects, there is no 
indication in the veteran's service or VA records that his 
symptoms warrant an increased rating.  The claims folder 
contains no evidence indicating that the veteran's fragment 
wound of the right flank with laceration of the liver is 
moderately severe.  The Board acknowledges that the veteran 
has complained of discomfort in the abdominal area and back 
pain.  See VA examination reports, March 2004 and September 
2005.  However, the evidence of record does not indicate that 
the veteran has sought treatment for his disability since 
service or has had consistent complaints of cardinal symptoms 
of muscle wounds, such as loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
incoordination, or uncertainty of movement, as specified 
under 38 C.F.R. § 4.56(c).  In addition, the claims folder 
contains no evidence of the veteran's inability to keep up 
with work requirements.  The medical evidence of record 
contains no evidence of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side, nor does the claims folder reflect 
debridement, prolonged infection, sloughing of soft parts, or 
intermuscular cicatrization.  The medical evidence of record 
also does not indicate lack of strength or endurance of the 
muscle groups.  While the veteran was hospitalized for a few 
weeks during service, he was discharged as asymptomatic and 
fit for duty, with healed wounds, and chest x-rays and 
laboratory studies within normal limits.  He has not been 
hospitalized, or regularly treated for this disability, since 
this time.  The Board also notes that the veteran has a 
residual scar from his fragment wound.  See VA examination 
report, March 2004.  However, as the entrance wound scar has 
been reported as being only 5 centimeters by 3 centimeters, 
and the veteran's current disability does not meet the 
majority of the symptoms for a moderately severe disability, 
the Board finds that the veteran is adequately compensated 
with his current rating.  A higher rating is not warranted.  

The Board acknowledges the veteran's assertions that his 
disability warrants a higher rating.  See Informal Hearing 
Presentation, February 2008.  The veteran can attest to 
factual matters of which he has first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding severity are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  

In addition, the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this regard, 
the veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings.  There is no evidence that the veteran 
requires frequent or lengthy periods of hospitalization for 
his disability, and there is no evidence of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board finds that the 10 percent 
evaluation adequately reflects the clinically established 
impairment experienced by the veteran.  As such, referral for 
extraschedular consideration is not warranted.

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).




ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for a fragment wound, right flank with laceration 
of the liver is denied.


REMAND

The veteran alleges that his GSW, right chest with a RFB has 
increased in severity.  See veteran's statement, April 2005.  
After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of this claim.  Specifically, this 
issue must be remanded in order to schedule the veteran for a 
VA examination. 

The veteran was initially assigned an evaluation of 20 
percent for his service-connected GSW, right chest with a 
RFB, effective June 12, 1970, under Diagnostic Code 6818, 
which contemplated injuries of the pleural cavity, including 
gunshot wounds.  However, on October 7, 1996, the schedular 
criteria with respect to the respiratory system underwent 
revision.  Under the new revisions, the veteran's service-
connected disability is rated under Diagnostic Code 6843, 
which applies the General Rating Formula for Restrictive Lung 
Disease.

In May 2005, the veteran was afforded a VA respiratory 
examination.  At this examination, the physician noted that 
the veteran denied any chronic cough, shortness of breath, 
dyspnea on exertion, paroxysmal nocturnal dyspnea or 
orthopnea.  The veteran reported that he is physically active 
and is able to walk a couple of miles per day without any 
difficulty.  The physician noted that the veteran's pulmonary 
function test results are "normal."  The actual test 
results are not on file, however.

Specific pulmonary function findings to include veteran's 
forced expiratory volume in one second (FEV-1), the FEV-
1/forced vital capacity (FVC), the diffusion capacity of the 
lung for carbon monoxide by the single breath method [(DLCO) 
(SB)], and the maximum oxygen consumption are crucial 
criteria for rating the veteran's disability under Diagnostic 
Code 6843.  As such findings are not on file, the Board finds 
that the medical evidence of record is inadequate for the 
purpose of adjudicating the veteran's claim and that a VA 
examination must be conducted in order to appropriately 
evaluate the veteran according to the criteria listed in the 
General Rating Formula for Restrictive Lung Disease.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be provided with a 
VA examination in order to determine 
the current severity of his GSW of the 
right chest with a RFB.  The claims 
folder must be made available to the 
examiner and pertinent documents 
therein should be reviewed by the 
examiner.  The examiner must note in 
the examination report that the claims 
folder was reviewed in conjunction with 
the examination.  All necessary tests 
and studies should be accomplished, and 
all clinical findings should be 
reported in detail.  Specifically, the 
examiner should measure the veteran's 
FEV-1, the FEV-1/FVC, the DLCO (SB), 
and the maximum oxygen consumption.  
The complete rationale for any opinions 
expressed should be provided.

2.	Then, the RO/AMC should readjudicate the 
claim.  In particular, the RO should 
review all the evidence that was 
submitted since the June 2005 statement 
of the case.  In the event that the 
claim is not resolved to the 
satisfaction of the veteran, he should 
be provided a supplemental statement of 
the case, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


